Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims priority as a divisional of 15/175,073.  Priority is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-9, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breeze-Stringfellow et al. (US 6,325,595) in view of Boeck (US 2002/0005038).
Regarding claim 1, Breeze-Stringfellow discloses a method of cooling (Figure 8) a propulsion system (Figure 1), comprising: 
communicating airflow (Figure 8, 35) to an offtake inlet (Figure 8, 134) of an offtake duct (Figure 8, 52), the offtake duct defining a throat (Figure 8, 136); 
a first cooling flow path (Figure 8, along arrow 66 and into 54 and 60 as shown in figure 2); and 
diverting a portion of the airflow (68) from the offtake duct to a bleed passage (Figure 8, 144 through to 62, shown in figure 1), the bleed passage including a bleed inlet (Annotated figure 8) coupling the offtake duct and a second cooling flow path (Figure 8, along arrow 68), the bleed inlet defined at a location between the offtake inlet and the throat, inclusive (Figure 8).
Breeze-Stringfellow is silent on modulating airflow between the offtake duct and a first cooling flow path. 
Boeck teaches modulating airflow between the offtake duct and the first cooling flow path (paragraph 40 describes using valve 5 to stop the supply of cooling air 23 from offtake duct 8 to tubes 9 which provides cooling to the turbine, i.e. a first cooling flow path);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Breeze-Stringfellow to include modulating airflow between the offtake duct and the first cooling flow path in order to provide stoppage of the supply of cooling air to actively control the cooling air to avoid excessive cooling as suggested and taught in paragraphs 40 and 16.

    PNG
    media_image1.png
    591
    650
    media_image1.png
    Greyscale


Regarding claim 3, Breeze-Stringfellow in view of Boeck teach the invention as claimed and described above.  Breeze-Stringfellow further teaches wherein the bleed inlet is defined at the throat (Figure 8 shows the bleed inlet defined at throat 136).
Regarding claims 4 and 9, Breeze-Stringfellow in view of Boeck teach the invention as claimed and described above.  Breeze-Stringfellow further teaches wherein the bleed inlet is spaced from the offtake inlet (Figure 8 shows the bleed inlet is downstream of the offtake inlet 134).
Regarding claim 7, Breeze-Stringfellow in view of Boeck teach the invention as claimed and described above. Boeck further teaches wherein a valve (Figure 2, 5) couples the offtake duct (Figure 2, 8) and the first cooling flow path (Figure 2, 9) at a position downstream of the throat (in the system of Breeze-Stringfellow in view of Boeck, the throat of Breeze-Stringfellow 136 is upstream of the domestic bleed duct 60, which is analogous to Boeck’s duct 8, where the valve 5 is located), and the step of modulating the airflow includes modulating the valve between a closed position and an open position (paragraph 24 describes a closed position of the shut-off element, valve 5, and paragraph 39 describes the airflow flowing through valve 5 to provide cooling, i.e. an open position of valve 5).
Regarding claim 8, Breeze-Stringfellow in view of Boeck teach the invention as claimed and described above.  Breeze-Stringfellow in view of Boeck further teaches wherein the offtake duct and the bleed inlet are configured such that flow through the first cooling flow path is greater than flow through the bleed passage when the valve is in the open position (when Boeck’s valve (which is on the first cooling flow path) is open and Breeze-Stringfellow’s valve 76 on the second cooling flow path is closed as described in col. 3, ll. 55-60, i.e. when customer bleed required is 0 percent of the core engine air flow, the flow through the first cooling flow path (about 2 percent of core flow as Breeze-Stringfellow describes in col. 3, ll. 52-55) is greater than the flow through bleed passage (0 percent as described above)).
Regarding claim 12, Breeze-Stringfellow in view of Boeck teach the invention as claimed and described above.  Breeze-Stringfellow further teaches wherein the bleed passage defines a passage axis (Figure 8, axis along arrow 68) oriented transversely relative to a localized surface region of the offtake duct (Annotated figure 8 shows the passage axis is transverse to the localized surface region).
Regarding claim 13, Breeze-Stringfellow in view of Boeck teach the invention as claimed and described above.  Breeze-Stringfellow further teaches wherein the bleed passage slopes towards an upstream portion of the offtake duct with respect to an engine longitudinal axis of the propulsion system (Annotated figure 8 shows the bleed passage extends from right to left upstream toward an upstream portion of the offtake duct, on the left side of the figure, at a sloped angle with respect to the engine longitudinal axis).
Regarding claim 19, Breeze-Stringfellow in view of Boeck teach the invention as claimed and described above. Breeze-Stringfellow further teaches moving a valve (Figure 1, 76) in the bleed passage between a closed position and an open position to modulate the diverted portion of the airflow through the bleed passage (col. 3, ll. 55-60).
Regarding claim 20, Breeze-Stringfellow in view of Boeck teach the invention as claimed and described above. Breeze-Stringfellow further teaches wherein the first cooling flow path is coupled to a first system (domestic bleed, col. 3, ll. 40-60), and the bleed passage is coupled to a second system (customer bleed, col. 3, ll. 40-60), and further comprising causing the second system to modulate the airflow through the first cooling flow path (changing the flow 68 to the customer bleed, i.e. the second system, using valve 76 will necessarily modulate the airflow to the domestic bleed, i.e. through the first cooling flow path).
Allowable Subject Matter
Claims 2, 5, 6, 10-11, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In addition to the art described above, Murphy (US 2012/0272658), Hasting et al. (US 2015/0252683), and Feulner et al. (US 2016/0326957).

Murphy teaches an air offtake system pulling air from the bypass duct with a bleed passage, but lacks a throat. Hasting teaches an offtake system pulling air from the compressor and the bypass duct, with what could reasonably be described as a bleed passage (the passage that provides air to the turbine just above 560 in figure 2), which has a bleed inlet downstream of the offtake inlet and the throat. Fuelner teaches an air offtake system pulling air from the compressor with a bleed passage, but lacks a throat.
The prior art of record fails to anticipate and/or render obvious, either alone or in combination, the diverting step occurring in response to the modulating step as described in claim 2, the airflow is communicated from a bypass flow path as described in claim 5, the offtake duct defines a duct axis between the offtake inlet and a valve in the first cooling flow path, and the offtake duct converges along the duct axis from the offtake inlet to the throat as described in claim 10, or the bleed passage extends along the passage axis between the bleed inlet and a bleed outlet, and the bleed outlet is axially forward of the bleed inlet with respect to the engine longitudinal axis as described in claim 14.  
Claims dependent thereon are objected to as allowable for at least the reasons listed above.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741